Exhibit 10.1
 
AdvisorShares Investments, LLC
 
Purchase and Contribution Agreement
 
THIS PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”) is made as of
October 31, 2008, between AdvisorShares Investments, LLC, a Delaware limited
liability company (the “Company”), and Fund.com Inc., a Delaware corporation
(“Fund.com”), and joined by Wilson Lane Group, LLC, a Delaware limited liability
company (“Founder LLC”) and Noah Hamman (the “Founder”).
 
THE PARTIES HEREBY AGREE AS FOLLOWS:
 
Section 1. Purchase and Sale of Units.
 
1.1 Sale and Issuance of Units.
 
(a) On or prior to the Closing (as defined below), the Company shall have
authorized the sale and issuance to Fund.com of Units of the Company (the
“Units”).  The Units shall have the rights, preferences, privileges and
restrictions set forth in the Amended and Restated Limited Liability Company
Agreement of the Company, in the form attached as Exhibit A (the “LLC
Agreement”).
 
(b) Subject to the terms and conditions of this Agreement, Fund.com agrees to
purchase at the Closing, and the Company agrees to sell and issue to Fund.com at
the Closing, 6,000,000 Units (the “Purchased Units”) (representing 60% of the
outstanding Units of the Company) for the purchase price of $0.0458333 per Unit
(the total aggregate amount, the “Purchase Price”).
 
1.2 Closing.  (a) The purchase and sale of the Units to be purchased by Fund.com
pursuant to Section 1.1(b) hereof shall take place at the offices of Pillsbury
Winthrop Shaw Pittman LLP, 1540 Broadway, New York, New York, at 10:00 A.M., on
October 31, 2008, or at such other time and place as the Company and Fund.com
mutually agree upon orally or in writing (which time and place are designated as
the “Closing”).
 
(b) At the Closing, the Company shall deliver to Fund.com an executed copy of
the LLC Agreement indicating Fund.com’s ownership of the Purchased Units against
payment of $275,000 (the “Initial Payment”) by check or wire transfer or any
combination thereof.  At the Closing, the Company shall become a party to (i)
this Agreement, (ii) the LLC Agreement and (iii) that certain Employment
Agreement, dated the date hereof, between the Company and the Founder, the form
of which is attached hereto as Exhibit B (the “Employment Agreement” and,
collectively with the LLC Agreement,  the “Ancillary Agreements”).
 
(c) Upon the Closing and receipt by Fund.com of the Purchased Units, Fund.com
shall pledge, and grant a security interest in, the Purchased Units to the
Company to secure Fund.com’s capital contribution obligations under subsections
(d) – (g) of this Section 1.2 (the “Contribution Obligations”).  Upon a default
of Fund.com’s Contribution Obligations, the Company shall exercise its rights in
its security interest in the Purchased Units, as provided in Section 5.07 of the
LLC Agreement.
 
 

--------------------------------------------------------------------------------


 
 
(d) Upon the issuance by the Securities and Exchange Commission (the “SEC”) of
its notice (the “SEC Exemptive Order”) regarding the approval of the application
of the Company and AdvisorShares Trust for exemptive relief (“Milestone A”),
within 30 days following written notice by the Company to Fund.com of the
achievement of Milestone A, Fund.com shall effect payment to the Company of
$1,000,000 by check or wire transfer or any combination thereof.
 
(e) Upon the Company’s total assets under management reaching US$150,000,000
(“Milestone B”), within 30 days following delivery by the Company to Fund.com of
a statement from the Company’s independent auditor verifying the achievement of
Milestone B, Fund.com shall effect payment to the Company of $725,000 by check
or wire transfer or any combination thereof.
 
(f) Upon the Company’s total assets under management reaching US$250,000,000
(“Milestone C”), within 30 days following delivery by the Company to Fund.com of
a statement from the Company’s independent auditor verifying the achievement of
Milestone C, Fund.com shall effect payment to the Company of $1,000,000 by check
or wire transfer or any combination thereof.
 
(g) Upon the Company’s total assets under management reaching US$450,000,000
(“Milestone D” and, collectively with Milestone A, Milestone B and Milestone C,
the “Milestones”), within 30 days following delivery by the Company to Fund.com
of a statement from the Company’s independent auditor verifying the achievement
of Milestone D, Fund.com shall effect payment to the Company of $1,000,000 by
check or wire transfer or any combination thereof.
 
(h) Notwithstanding Sections 1.2(c)-(f) hereof, upon the earlier to occur of (i)
any merger, consolidation or reorganization of the Company with or into any
other entity, or disposition of all or substantially all of the Company’s Units
or assets, in a transaction that results in a change of control of the Company,
(ii) (unless the Milestones have been achieved) the third anniversary of the
launch date of the first product issued under the SEC Exemptive Order and (iii)
a forfeiture of Units held by Fund.com pursuant to Section 5.07(a) of the LLC
Agreement, Fund.com shall be released from any of the Contribution Obligations,
and shall not be in default, under subsections (d) - (g) of this Section 1.2,
and Fund.com shall not be required to contribute any additional capital to the
Company under this Agreement.
 
(i) Notwithstanding any other provision of this Agreement and the LLC Agreement,
(i) the parties agree to treat the Contribution Obligations as property
contributed to the Company by Fund.com with a fair market value of $3,750,0000,
and the capital account of Fund.com shall be credited with such amount and the
amount of the Initial Payment (total of $4,000,000) upon Fund.com being admitted
as a member of the Company, and (ii) any actual payments pursuant to any of the
Contribution Obligations shall not be treated as additional capital
contributions under the LLC Agreement.
 
 

--------------------------------------------------------------------------------


 
 
(j) Notwithstanding any provision of the LLC Agreement, any payments pursuant to
any of the Contribution Obligations shall not trigger or be subject to the
provisions of Section 4.04(e) of the LLC Agreement.
 
Section 2. Representations and Warranties of the Company.  The Company hereby
represents and warrants to Fund.com that, except as set forth on the Disclosure
Schedule attached as Exhibit C to this Agreement, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, the
following representations are true and complete as of the date of the Closing,
except as otherwise indicated.  The Disclosure Schedule shall be arranged in
sections corresponding to the numbered and lettered sections and subsections
contained in this Section 2, and the disclosures in any section or subsection of
the Disclosure Schedule shall qualify other sections and subsections in this
Section 2 only to the extent it is readily apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections.
 
2.1 Organization, Good Standing and Qualification.  The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite limited liability
company power and authority to carry on its business as now conducted and as
proposed to be conducted.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on the business (as such business is
currently conducted and as it is currently proposed to be conducted), assets,
liabilities, prospects, financial condition or results of operations of the
Company (a “Material Adverse Effect”).
 
2.2 Capitalization and Voting Rights.
 
(a) Founder LLC is the sole member of the Company and owns all of the issued and
outstanding limited liability company interests of the Company.
 
(b) The outstanding limited liability company interests of the Company are all
duly and validly authorized and issued, fully paid and nonassessable, except as
such non-assessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act, and were issued in accordance with the registration or
qualification provisions of the Securities Act of 1933, as amended (the “Act”)
and any relevant state securities laws, or pursuant to valid exemptions
therefrom.
 
(c) There are no outstanding options, warrants, rights (including conversion or
preemptive rights) or agreements for the purchase or acquisition from the
Company of any of its Units.  Notwithstanding the foregoing, the Company intends
to reserve Units equal to ten percent (10%) of the authorized capital of the
Company for purchase upon exercise of options or warrants to be granted in the
future under incentive compensation plans.
 
2.3 Subsidiaries.  The Company does not presently own or control, directly or
indirectly, any interest in any other corporation, association or other business
entity.  The Company is not a participant in any joint venture, partnership or
similar arrangement.
 
 

--------------------------------------------------------------------------------


 
 
 
2.4 Authorization.  All limited liability company action on the part of the
Company, its officers, managers and members necessary for the authorization,
execution and delivery of this Agreement and the Ancillary Agreements, the
performance of all obligations of the Company hereunder and thereunder, and the
authorization, issuance, sale and delivery of the  Units being sold
hereunder  has been taken or will be taken prior to the Closing, and each of
this Agreement and the Ancillary Agreements constitutes valid and legally
binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.
 
2.5 Valid Issuance of Units.  The Units that are being purchased by Fund.com
hereunder, when issued, sold and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be duly and validly
issued, fully paid and nonassessable (except as such non-assessability may be
affected by Section 18-607 of the Delaware Limited Liability Company Act), and
will be free of restrictions on transfer other than restrictions on transfer
under this Agreement, the LLC Agreement, the Unit Restriction Agreement, and
under applicable state and federal securities laws.
 
2.6 Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except for customary “blue sky” and Regulation D filings under
state and federal securities laws.
 
2.7 Offering.  Subject in part to the truth and accuracy of Fund.com’s
representations set forth in Section 4 hereof, the offer, sale and issuance of
the Units as contemplated by this Agreement are exempt from the registration
requirements of any applicable state and federal securities laws, and neither
the Company nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemption.
 
2.8 Litigation.  There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company that
questions the validity of this Agreement or any Ancillary Agreements, or the
right of the Company to enter into such agreements, or to consummate the
transactions contemplated hereby or thereby, or that might result, either
individually or in the aggregate, in any Material Adverse Effect, or any change
in the current equity ownership of the Company.  The foregoing includes, without
limitation, actions, suits, proceedings or investigations pending or involving
the prior employment of any of the Company’s employees, their use in connection
with the Company’s business of any information or techniques allegedly
proprietary to any of their former employers, or their obligations under any
agreements with prior employers.  The Company is not a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.  There is no action, suit, proceeding or
investigation by the Company currently pending or that the Company intends to
initiate.
 
2.9 Compliance with Other Instruments.  The Company is not in violation or
default of any provision of its Certificate of Formation or Limited Liability
Company Agreement, or in any material respect of any instrument, judgment,
order, writ, decree or contract to which it is a party or by which it is bound,
or, to its knowledge, of any provision of any federal or state statute, rule or
regulation applicable to the Company.  
 
 
 

--------------------------------------------------------------------------------


 
 
The execution, delivery and performance of this Agreement and the Ancillary
Agreements, and the consummation of the transactions contemplated hereby and
thereby will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument, judgment, order, writ, decree or
material contract or an event that results in the creation of any lien, charge
or encumbrance upon any assets of the Company or the suspension, revocation,
impairment, forfeiture or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties.
 
2.10 Agreements; Actions.
 
(a) Except for the Ancillary Agreements, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, the Company in excess of $25,000,
(ii) the license of any patent, copyright, trademark, trade secret or other
proprietary right to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person that limit the Company’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
the Company with respect to infringements of proprietary rights.
 
(b) The Company has not (i) authorized or made any distribution upon or with
respect to any Units, (ii) incurred any indebtedness for money borrowed or
incurred any other liabilities individually in excess of $25,000 or in excess of
$50,000 in the aggregate, (iii) made any loans or advances to any Person, other
than for ordinary expenses, or (iv) sold, exchanged or otherwise disposed of any
of its assets or rights.
 
(c) The Company is not a guarantor or indemnitor of any indebtedness of any
other Person.
 
(d) For the purposes of subsections (b) and (c) of this Section 2.10, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same Person (including Persons the
Company has reason to believe are affiliated with each other) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsection.
 
2.11 Title to Properties and Assets, Liens, etc.  The Company has good and
marketable title to its properties and assets, and has good title to all its
leasehold interests, in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than (i) the lien of current taxes not yet due and
payable, and (ii) possible minor liens and encumbrances which do not in any case
materially detract from the value of the property subject thereto or materially
impair the operations of the Company, and which have not arisen otherwise than
in the ordinary course of business.  With respect to the property and assets it
leases, the Company is in compliance with such leases and, to the best of its
knowledge, holds a valid leasehold interest free of any liens, claims or
encumbrances.
 
 

--------------------------------------------------------------------------------


 
 
2.12 Intellectual Property Rights.  To the knowledge of the Company,  the
operation by the Company of its business as now conducted and as proposed to be
conducted does not infringe the patents, copyrights, trademarks, service marks,
patent and trademark applications, trade names, licenses, information, trade
secrets and other proprietary rights, data, processes and know-how
(collectively, “Proprietary Rights”) of others, and the Company owns, has the
right to use or can acquire in the ordinary course of business, all Proprietary
Rights necessary to conduct it business as now conducted and proposed to be
conducted.  Except for software and other similar items used in the ordinary
course of its business, there are no outstanding options, licenses or agreements
of any kind relating to the foregoing, nor is the Company bound by or a party to
any options, licenses or agreements of any kind with respect to the Proprietary
Rights of any other person or entity.  Except for (1) off-the-shelf software and
other similar items used in the ordinary course of its business and (2)
advertising spending with various medium, including internet search engines, the
Company is not obligated to pay any royalties or other payments to third parties
with respect to the marketing, sale or distribution of any Company services or
products or the license or use of any of its Proprietary Rights.  The Company is
not aware that any of its employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with his or her ability to promote the interests of the Company
or that would conflict with the business of the Company as currently proposed to
be conducted.  Neither the execution nor delivery of this Agreement or the other
Transaction Documents, nor the carrying on of the business of the Company by the
employees of the Company, nor the conduct of the business of the Company as
proposed to be conducted, will, to the Company’s knowledge, conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, any contract, covenant or instrument under which any of such
employees is now obligated.  The Company is not aware of any infringement or
violation by a third party of any of the Company’s Proprietary Rights.
 
2.13 Certain Transactions.  The Company is not indebted, directly or indirectly,
to any of its directors, officers or employees or to their respective spouses or
children or to any Affiliate of any of the foregoing, other than in connection
with expenses or advances of expenses incurred in the ordinary course of
business.  None of the Company’s directors, officers or employees, or any
members of their immediate families, or any Affiliate of the foregoing are,
directly or indirectly, indebted to the Company or, to the Company’s knowledge,
have any (i) material commercial, industrial, banking, consulting, legal,
accounting, charitable or familial relationship with any of the Company’s
customers, suppliers, service providers, joint venture partners, licensees and
competitors, (ii) direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation which competes with the
Company except that directors, officers or employees or stockholders of the
Company may own stock in (but not exceeding two percent (2%) of the outstanding
capital stock of) publicly traded companies that may compete with the Company or
(iii) financial interest in any contract with the Company.
 
2.14 Registration Rights.  The Company is not under any contractual obligation
to register under the Securities Act of 1933, as amended (the “Act”), any of its
presently outstanding securities or any of its securities which may hereafter be
issued.
 
 

--------------------------------------------------------------------------------


 
 
 
2.15 Limited Operations.  Prior to the Closing, the Company’s activities have
been limited to (1) organizational matters, including the execution, delivery
and performance of this Agreement and the Ancillary Agreements and (2)
developmental activities with respect to the business.
 
2.16 Tax Returns and Payments.  There are no federal, state, county, local or
foreign taxes due and payable by the Company which have not been timely
paid.  There are no accrued and unpaid federal, state, country, local or foreign
taxes of the Company which are due, whether or not assessed or disputed.  There
have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency.  The Company
has duly and timely filed all federal, state, county, local and foreign tax
returns required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.
 
2.17 SEC Exemptive Order.  The Company has no reason to believe that the SEC
will not issue the SEC Exemptive Order to the Company by December 31, 2008.
 
2.18 Budget.  Until the issuance by the SEC of the SEC Exemptive Order, the
current budget of the Company is attached hereto as Exhibit D.
 
2.19 Organizational Documents.  The LLC Agreement is in the form made available
to Fund.com.  The books of the Company made available to Fund.com contain a
complete summary of all meetings of the members of the Company since the time of
formation and reflect all transactions referred to in such minutes accurately in
all material respects.  To the Closing Date, the Company has operated as a
single member limited liability company.
 
2.20 Financial Statements.  The Company has delivered to Fund.com its unaudited
management accounts for the fiscal year ended December 31, 2007 and its
unaudited management accounts (including balance sheet and income statement) as
of and for the eight-month period ended August 31, 2008 (collectively, the
“Financial Statements”) as set forth on Section 2.20 of the Disclosure
Schedule.  The Financial Statements fairly present in all material respects the
financial condition and operating results of the Company as of the dates, and
for the periods, indicated therein.  Except as set forth in the Financial
Statements, the Company has no material liabilities or obligations, contingent
or otherwise, other than (i) liabilities incurred in the ordinary course of
business subsequent to August 31, 2008 (ii) obligations under contracts and
commitments incurred in the ordinary course of business and (iii) liabilities
and obligations of a type or nature not required under generally accepted
accounting principles to be reflected in the Financial Statements, which, in all
such cases, individually and in the aggregate would not have a Material Adverse
Effect.
 
2.21 Disclosure.  The Company has provided Fund.com with all the information
that Fund.com has reasonably requested (including all correspondence between the
Company and the SEC in connection with the SEC Exemptive Order) for deciding
whether to purchase the Units and all information that the Company believes is
reasonably necessary to enable Fund.com to make such decision.  Neither this
Agreement (including all the exhibits hereto), the Ancillary Agreements, nor any
other statements or certificates made or delivered in connection herewith
(collectively, the “Company Information”) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
herein or therein not misleading in light of the circumstances under which they
were made.
 
 

--------------------------------------------------------------------------------


 
 
 
Section 3. Representations and Warranties of the Founder and Founder LLC.  The
Founder and Founder LLC hereby represent and warrant that:
 
3.1 Transfer of Assets.  As of the Closing, the Founder has assigned, licensed,
pledged or otherwise transferred to the Company all right, title and interest in
any contracts, properties and assets that are necessary for the operation and
conduct of the business of the Company as proposed to be conducted.
 
3.2 Conflicting Agreements.  The Founder is not obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with his ability to perform his obligations under
any employment or consulting agreement with the Company or any Ancillary
Agreement to which he is a party.  Neither the execution nor delivery of this
Agreement or the Ancillary Agreements, nor the carrying on of the business of
the Company by the Founder and Founder LLC, nor the conduct of the business of
the Company as proposed to be conducted, will conflict with or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
any contract, covenant or instrument under which the Founder or Founder LLC is
now obligated.  
 
3.3 Litigation.  There is no action, suit or proceeding, or governmental inquiry
or investigation, pending or, to the Founder’s knowledge, threatened against the
Founder or Founder LLC, and, to the knowledge of the Founder and Founder LLC,
there is no basis for any such action, suit, proceeding or governmental inquiry
or investigation that would result in a Material Adverse Effect.  
 
3.4 Agreements.  Except as contemplated by or disclosed in the Ancillary
Agreements, neither the Founder nor Founder LLC is a party to or has knowledge
of any agreements, written or oral, relating to the acquisition, disposition,
registration under the Act or voting of the securities of the Company.  
 
3.5 Representations and Warranties of the Company.  To the knowledge of the
Founder and Founder LLC, all of the representations and warranties of the
Company set forth in Section 2 are true and complete in all material respects.
 
3.6 Prior Legal Matters.  During the previous five (5) years, neither the
Founder nor Founder LLC has been (a) subject to voluntary or involuntary
petition under the federal bankruptcy laws or any state insolvency law or the
appointment of a receiver, fiscal agent or similar officer by a court for his
business or property; (b) convicted in a criminal proceeding or named as a
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses); (c) subject to any order, judgment or decree (not subsequently
reversed, suspended or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him or it from engaging, or otherwise
imposing limits or conditions on his engagement in any securities, investment
advisory, banking, insurance or other type of business or acting as an officer
or director of a public company; or (d) found by a court of competent
jurisdiction in a civil action or by the SEC or the Commodity Futures Trading
Commission to have violated any federal or state securities, commodities or
unfair trade practices law, which such judgment or finding has not been
subsequently reversed, suspended or vacated.
 
 

--------------------------------------------------------------------------------


 
 
 
Section 4. Representations and Warranties of Fund.com.  Fund.com hereby
represents and warrants that:
 
4.1 Organization, Good Standing and Qualification.  Fund.com is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all corporate power and authority to
carry on its business as now conducted and as proposed to be
conducted.  Fund.com is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business (as such business is currently conducted
and as it is currently proposed to be conducted), assets, liabilities,
prospects, financial condition or results of operations of Fund.com.
 
4.2 Authorization.  All corporate action on the part of Fund.com necessary for
the authorization, execution and delivery of this Agreement and the LLC
Agreement and the performance by Fund.com of all obligations of Fund.com
hereunder and thereunder, has been taken or will be taken prior to the Closing,
and each of this Agreement and the LLC Agreement constitutes its valid and
legally binding obligation, enforceable in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
4.3 Purchase Entirely for Own Account.  This Agreement is made with Fund.com in
reliance upon Fund.com’s representation to the Company, which by Fund.com’s
execution of this Agreement Fund.com hereby confirms, that the Units to be
received by Fund.com will be acquired for investment for Fund.com’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that Fund.com has no present intention of selling,
granting any participation in or otherwise distributing the same.  By executing
this Agreement, Fund.com further represents that Fund.com does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Units.
 
4.4 Disclosure of Information.  Fund.com believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Units.  Fund.com further represents that it has had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Units and the business, properties, prospects
and financial condition of the Company.
 
4.5 Investment Experience.  Fund.com is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of his investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Units.
 
 

--------------------------------------------------------------------------------


 
 
 
4.6 Accredited Investor.  Fund.com is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D, as presently in effect.
 
4.7 Restricted Securities.  Fund.com understands that the Units it is purchasing
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances.  In this connection, Fund.com represents that it is
familiar with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Act.
 
4.8 Filings with SEC.  Each registration, report, statement, notice or other
filing required to be filed by Fund.com (but not by or on behalf of any
predecessor company of Fund.com) with the SEC under the Act or The Securities
Exchange Act of 1934, as amended, has been filed, and complies with applicable
law in all material respects.  None of such registrations, reports, statements,
notices or other filings contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
4.9 Litigation.  There is no action, suit, proceeding or investigation pending
or, to Fund.com’s knowledge, currently threatened against Fund.com that
questions the validity of this Agreement or the LLC Agreement, or the right of
Fund.com to enter into such agreements, or to consummate the transactions
contemplated hereby or thereby, or that might result, either individually or in
the aggregate, in any material adverse effect on Fund.com, or any change in the
current equity ownership of Fund.com.  The foregoing includes, without
limitation, actions, suits, proceedings or investigations pending or involving
the prior employment of any of Fund.com’s employees, their use in connection
with Fund.com’s business of any information or techniques allegedly proprietary
to any of their former employers, or their obligations under any agreements with
prior employers.  Fund.com is not a party or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by
Fund.com currently pending or that Fund.com intends to initiate.
 
4.10 Compliance with Other Instruments.  Fund.com is not in violation or default
of any provision of its constitutive documents, or in any material respect of
any instrument, judgment, order, writ, decree or contract to which it is a party
or by which it is bound, or, to its knowledge, of any provision of any federal
or state statute, rule or regulation applicable to Fund.com.  The execution,
delivery and performance of this Agreement and the LLC Agreement, and the
consummation of the transactions contemplated hereby and thereby will not result
in any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or material contract or an event that
results in the creation of any lien, charge or encumbrance upon any assets of
Fund.com or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to Fund.com,
its business or operations or any of its assets or properties.
 
 

--------------------------------------------------------------------------------


 
 
 
Section 5. Conditions of Fund.com’s Obligations at Closing.  The obligations of
Fund.com under Section 1.2 of this Agreement is subject to the fulfillment, or
waiver by Fund.com, on or before the Closing of each of the following
conditions:
 
5.1 Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.
 
5.2 Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.
 
5.3 Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Units
pursuant to this Agreement shall be duly obtained and effective as of the
Closing.
 
5.4 LLC Agreement.  The Company and Fund.com shall have entered into the LLC
Agreement in the form attached as Exhibit A.
 
5.5 Employment Agreement.  The Company and the Founder shall each have entered
into the Employment Agreement in the form attached hereto as Exhibit B.
 
Section 6. Conditions of the Company’s Obligations at Closing.  The obligations
of the Company to Fund.com under this Agreement are subject to the fulfillment,
or the waiver by the Company, on or before each Closing of each of the following
conditions:
 
6.1 Representations and Warranties.  The representations and warranties of
Fund.com contained in Section 4 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.
 
6.2 Payment of Purchase Price.  Fund.com shall have delivered the Initial
Payment for the Units to be purchased at such Closing.
 
6.3 Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Units
pursuant to this Agreement shall be duly obtained and effective as of the
Closing.
 
Section 7. Miscellaneous.
 
7.1 Survival of Representations and Warranties.  The representations and
warranties of the Company, the Founder, Founder LLC and Fund.com contained in
Sections 2, 3 and 4 of this Agreement shall survive the execution and delivery
of this Agreement and the Closing for a period of three (3) years, except for
the fundamental representations and warranties set forth in Sections 2.2, 2.4,
2.5, 2.11, 3.1, 3.6 and 4.2 which shall survive without limitation, and shall in
no way be affected by any investigation of the subject matter thereof made by or
on behalf of Fund.com or the Company.
 
 

--------------------------------------------------------------------------------


 
 
 
7.2 Survival of Indemnity Provisions.  Notwithstanding anything herein to the
contrary, Section 8 of this Agreement shall survive termination of this
Agreement without limitation.
 
7.3 Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Units).  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
 
7.4 Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of New York, without giving effect to the choice of law
provisions thereof.  The parties agree that any and all claims arising under
this Agreement or relating thereto shall be heard and determined either in the
United States District Court for the Southern District of New York or in the
courts of the State of New York located in the City and County of New York, and
the parties agree to submit themselves to the personal jurisdiction of those
courts and not to raise any objection to venue being had in those courts.
 
7.5 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
7.6 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
7.7 Notices.  Any notice required or permitted by any provision of this
Agreement shall be given in writing and shall be delivered personally or by
courier, or by registered or certified mail, postage prepaid, addressed to the
party to be notified at the address indicated for such party on the signature
page hereof, or at such other address as such party may designate by ten (10)
days’ advance written notice to the other parties.  Notices that are mailed
shall be deemed received five (5) days after deposit in the United States
mail.  Notices sent by courier or overnight delivery shall be deemed received
two (2) days after they have been so sent.
 
7.8 Finder’s Fee.  Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction; provided, however, that the Founder and Founder LLC shall be liable
for compensation due to Martin Asset Management, LLC in connection with the
transactions contemplated by this Agreement.  Fund.com agrees to indemnify and
to hold harmless the Company from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which Fund.com or
any of its representatives is responsible.
 
The Company agrees to indemnify and hold harmless Fund.com from any liability
for any commission or compensation in the nature of a finders’ fee (and the
costs and expenses of defending against such liability or asserted liability)
for which the Company or any of its officers, employees or representatives is
responsible.
 
 

--------------------------------------------------------------------------------


 
 
7.9 Expenses.  Irrespective of whether the Closing is effected, each of the
Company and Fund.com shall bear its own costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.  If the Closing is effected, the Company shall pay the reasonable
fees of counsel for the Company (and not Fund.com) from the proceeds of the
transaction.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or any Ancillary Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
7.10 Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Fund.com.  Any amendment or waiver effected
in accordance with this paragraph shall be binding upon each holder of any
securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities, and the Company.
 
7.11 Publicity.  Neither the Company nor Fund.com may issue any public
announcement relating to this Agreement or the transactions contemplated hereby
without the prior written approval of the other party, except as required by
law, based on advice of counsel, in which case the parties will in good faith
attempt to agree on any public announcements or publicity statements.  Fund.com
shall have an opportunity to review and modify any provisions of any government
filing which provision mentions it, and the Company agrees to confer with
Fund.com in advance of any material public disclosure that mentions Fund.com,
provided Fund.com will not unreasonably withhold or delay consent to such
disclosure.
 
7.12 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
7.13 Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.
 
Section 8. Indemnification.
 
8.1 Indemnification of the Company and Fund.com.  The Founder and Founder LLC,
severally and jointly, agree to defend, indemnify and hold harmless each of the
Company and Fund.com and any of their affiliates (each, an “Indemnified Party”),
against and in respect of any and all actions, suits, proceedings, losses,
damages, claims, liabilities, demands, assessments, judgments, costs and
expenses, including reasonable attorneys’ fees (“Damages”), whether or not
incurred by an Indemnified Party, in connection with the matters set forth on
Section 8.1 of the Disclosure Schedule.
 
8.2 Notice and Opportunity to Defend.  If there occurs an event which an
Indemnified Party asserts is an indemnifiable event pursuant to Section 8.1, it
shall notify the Founder and Founder LLC (each, an “Indemnifying Party”)
promptly, but no later than ninety (90) days, after such indemnifiable event by
providing written notice of any claim, event or matter as to which indemnity may
be sought (a “Claim Notice”).  Each Claim Notice shall contain a reasonable
estimate of the Damages (each such estimate, a “Damage Estimate”) against which
such Indemnified Party seeks indemnification, to the extent such an estimate can
be made.  The failure of the Indemnified Party to give notice as provided in
this Section 8.2 shall not relieve any Indemnifying Party of its obligations
under this Section 8, except to the extent that such failure materially
prejudices the rights of any such Indemnifying Party.  The Indemnifying Party,
in the defense of any such claim or litigation, shall not, except with the
consent of the Indemnified Party, consent to entry of any judgment or entry into
any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to the Indemnified Party of a release from
all Liability in respect of such claim or litigation.  The Indemnified Party
shall not settle or compromise any such claim without prior written consent of
the Indemnifying Party, which consent shall not be unreasonably withheld.  The
Indemnified Party shall furnish such information regarding itself or the claim
in question as the Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with the defense of such claim and
litigation resulting therefrom.
 
8.3 Resolution of Claims.  In the event that any Indemnifying Party objects to
the amount of any Damages claimed in any Claim Notice or disputes the
Indemnifying Party’s liability therefor, the Indemnifying Party shall, prior to
thirty (30) calendar days following the Indemnifying Party’s receipt of such
Claim Notice (the “Response Date”), deliver to the Indemnified Party a written
notice (a “Response Notice”) specifying in reasonable detail each amount set
forth in such Claim Notice to which the Indemnifying Party objects and the
nature and basis for each such objection.  If the Indemnified Party shall not
have received a Response Notice prior to the Response Date, the Indemnified
Party and the Indemnifying Party shall be deemed to have agreed to the Claim
Notice and to have acknowledged the correctness of the amounts claimed therein
and the Indemnifying Party’s liability therefor.  If the Indemnified Party shall
have received a Response Notice prior to the Response Date, the Indemnifying
Party and the Indemnified Party shall negotiate in good faith concerning the
related Claim Notice and the amounts claimed and other matters set forth therein
until such Claim Notice, amounts and matters shall have been finally
determined.  A Claim Notice, any amounts claimed therein and any other matters
set forth therein shall be deemed to be “finally determined” for purposes of
this Agreement when such Claim Notice, amounts and matters have been resolved
(i) by a written agreement of the Indemnifying Party and the Indemnified Party,
or (ii) by order of a court having jurisdiction.
 
8.4           Sole Recourse.  The sole recourse of any Indemnified Party for
indemnification under this Agreement shall be to (i) the interests in the
Company held by Founder LLC, (ii) the interests in Founder LLC held by the
Founder and (iii) the interests set forth on Section 8.4 of the Disclosure
Schedule held by the Founder.
 
 

--------------------------------------------------------------------------------


 
 
8.5           Limitations on Disposition of Interests.  Until the matters set
forth on Section 8.1 of the Disclosure Schedule have been released and
extinguished pursuant to a written binding release between the parties thereto
of all such matters, (a)  Founder LLC shall not sell, transfer, assign or
otherwise dispose (“Dispose”) any of its interests in the Company, except for
payment of solicitation agent services (b) Founder shall not Dispose of any of
his interests in Founder LLC, except for estate planning purposes, (c) Founder
LLC shall not issue any additional interests, and (d) Founder shall not Dispose
of any of the interests set forth on Section 8.4 of the Disclosure Schedule held
by him; except with respect to clauses (c) and (d) of this Section 8.5,
issuances or Dispositions, respectively, to the Founder’s spouse, child (natural
or adopted), or any other direct lineal descendant or sibling thereof  (or his
spouse) (all of the foregoing collectively referred to as “family members”), or
any custodian or trustee of any trust, partnership or limited liability company
(or similar vehicle) for the benefit of, or the ownership interests of which are
owned wholly by, the Founder or any such family members; provided, that the
Founder shall deliver prior written notice to the Company of such transfer and
such interest shall at all times remain subject to the terms and restrictions
set forth in this Agreement and such transferee shall, as a condition to such
issuance, deliver a counterpart signature page to this Agreement as confirmation
that such transferee shall be bound by all the terms and conditions of this
Agreement as the Founder (but only with respect to the securities so transferred
to the transferee); and provided, further, that in the case of any such
Disposition, such Disposition is made pursuant to a transaction in which there
is no consideration actually paid for such Disposition.
 
 
 
[Signature page follows]
 
 

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


AdvisorShares Investments, LLC
 
By:           /ss/ Noah
Hamman                                                                
Name:  Noah Hamman
Title:






Fund.com Inc.
 
By:           /ss/ Gregory Webster
Name:  Gregory Webster
Title:  Chief Executive Officer






Wilson Lane Group, LLC
 
By:           /ss/ Noah
Hamman                                                                
Name:  Noah Hamman
Title:  Managing Member


 
      /ss/ Noah
Hamman                                                                
Noah Hamman





--------------------------------------------------------------------------------








Exhibit A


Amended and Restated Limited Liability Company Agreement
of
AdvisorShares Investments, LLC







--------------------------------------------------------------------------------


 
 
Exhibit B


Employment Agreement







--------------------------------------------------------------------------------


 
 
Exhibit C


Disclosure Schedule


 
 

--------------------------------------------------------------------------------


 
 
Exhibit D


Current Budget





